DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There is no where mentioned in the specifications of having another torque limiter that has a lower threshold value than the integrated torque limiter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogge US Pub. 2008/0128221 in view of BuJold US Pub. 2017/0058998.

With respect to claim 44, Rogge discloses an abseiling device, comprising 
a bidirectionally rotatable guiding (2) arrangement for guiding a pulling means (15); and 
a braking device (7) that is coupled to the guiding arrangement, 
wherein a drive apparatus (8) can be connected to the guiding arrangement for actuating the guiding arrangement, 
Rogge does not disclose wherein the drive apparatus can be accommodated in a holding fixture, 
wherein the holding fixture can be fixed to a holding component of the abseiling device, and 
wherein the holding fixture has a portion whose length can be adjusted.

However, BuJold discloses wherein the drive apparatus (36) can be accommodated in a holding fixture (126), 
wherein the holding fixture (126) can be fixed to a holding component (128) of the abseiling device, and 
wherein the holding fixture (126) has a portion whose length can be adjusted (160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Rogge with the teaching of BuJold for the purpose of increasing the mechanical advantage by converting to a screwdriver rather than manually driving and allowing the drill to be adjusted with the respect to the shaft.

Allowable Subject Matter
Claims 23-34, 36-43 are allowed over the prior art of record.
Claims 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Rogge US Pub. 20080128221 or Hirasuka US Patent 4103872 teaches guiding arrangement, pulling means, drive apparatus, but does not specifically disclose 
[claim 23] wherein a mechanical torque limiter decouples the drive apparatus and one of the guiding arrangement and the pulling means when a torque threshold value is exceeded.
[claim 40] wherein the braking device is rotatatably coupled to the guide roller, wherein the mechanical torque limiter decouples the drive end and the guide roller when a torque exceeding a torque threshold value is applied by the external drive apparatus such that a person can be lifted without risk of personal injury.
[claim 43] wherein the mechanical torque limiter comprises a plug-in part and a sleeve that are inserted into one another and that mutually generate slippage, and wherein the mechanical torque limiter decouples the drive apparatus and one of the guiding arrangement and the pulling means when a torque threshold value is exceeded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654